CREDIT AGREEMENT dated as of December 23, 2005 by and among COMPX INTERNATIONAL INC. as Borrower, the Lenders referred to herein, as Lenders, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent WACHOVIA SECURITIES, INC., as Sole Lead Arranger and Sole Book Manager WINSTON 1636051v7 TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 1 SECTION 1.1Definitions 1 SECTION 1.2General 19 SECTION 1.3Effectiveness of Euro Provisions 19 SECTION 1.4Other Definitions and Provisions 19 ARTICLE IIREVOLVING CREDIT FACILITY 19 SECTION 2.1Revolving Credit Loans 19 SECTION 2.2Alternative Currency Loans 20 SECTION 2.3Swingline Loans 22 SECTION 2.4Procedure for Advances of Revolving Credit Loans, Alternative Currency Loans and Swingline Loans 24 SECTION 2.5Repayment of Loans 26 SECTION 2.6Notes 28 SECTION 2.7Permanent Reduction of the Aggregate Commitment and the Alternative Currency Commitment 28 SECTION 2.8Termination of Credit Facility 29 ARTICLE IIILETTER OF CREDIT FACILITY 29 SECTION 3.1L/C Commitment 29 SECTION 3.2Procedure for Issuance of Letters of Credit 30 SECTION 3.3Commissions and Other Charges 30 SECTION 3.4L/C Participations 31 SECTION 3.5Reimbursement Obligation of the Borrower 32 SECTION 3.6Obligations Absolute 32 SECTION 3.7Effect of Application 33 ARTICLE IVGENERAL LOAN PROVISIONS 33 SECTION 4.1Interest 33 SECTION 4.2Notice and Manner of Conversion or Continuation of Loans 36 SECTION 4.3Fees 37 SECTION 4.4Manner of Payment 38 SECTION 4.5Crediting of Payments and Proceeds 39 SECTION 4.6Adjustments 39 SECTION 4.7Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by the Administrative Agent 39 SECTION 4.8.Redenomination of Alternative Currency Loans 40 SECTION 4.9.Regulatory Limitation 41 SECTION 4.10Changed Circumstances 41 SECTION 4.11Indemnity 44 SECTION 4.12Capital Requirements 44 SECTION 4.13Taxes 45 SECTION 4.14.Other Consequential Changes 46 SECTION 4.15.Replacement of Lenders 47 SECTION 4.16.Security 47 ARTICLE VCLOSING; CONDITIONS OF CLOSING AND BORROWING 48 SECTION 5.1Closing 48 SECTION 5.2Conditions to Closing and Initial Extensions of Credit 48 SECTION 5.3Conditions to All Extensions of Credit 51 ARTICLE VIREPRESENTATIONS AND WARRANTIES OF THE BORROWER 52 SECTION 6.1Representations and Warranties 52 SECTION 6.2Survival of Representations and Warranties, Etc 57 ARTICLE VIIFINANCIAL INFORMATION AND NOTICES 57 SECTION 7.1Financial Statements and Projections 57 SECTION 7.2Officer’s Compliance Certificate 58 SECTION 7.3Other Reports 58 SECTION 7.4Notices 58 SECTION 7.5Accuracy of Information 58 ARTICLE VIIIAFFIRMATIVE COVENANTS 58 SECTION 8.1Preservation of Corporate Existence and Related Matters 59 SECTION 8.2Maintenance of Property 59 SECTION 8.3Insurance 59 SECTION 8.4Accounting Methods and Financial Records 59 SECTION 8.5Payment and Performance of Obligations 59 SECTION 8.6Compliance With Laws and Approvals 59 SECTION 8.7ERISA 59 SECTION 8.8Compliance With Agreements 60 SECTION 8.9Visits and Inspections 60 SECTION 8.10Additional Subsidiaries and Additional Collateral 60 SECTION 8.11Use of Proceeds 60 SECTION 8.12Burdensome Provisions 61 SECTION 8.13Titles to Properties 61 SECTION 8.14Senior Debt Status 61 SECTION 8.15Further Assurances 61 ARTICLE IXFINANCIAL COVENANTS 61 SECTION 9.1Leverage Ratio 61 SECTION 9.2Consolidated Net Worth 61 SECTION 9.3Interest Coverage Ratio 61 SECTION 9.4Capital Expenditures 62 ARTICLE XNEGATIVE COVENANTS 62 SECTION 10.1Limitations on Debt 62 SECTION 10.2Limitations on Liens 63 SECTION 10.3Limitations on Loans, Advances, Investments and Acquisitions 64 SECTION 10.4Limitations on Mergers and Liquidation 66 SECTION 10.5Limitations on Sale of Assets 67 SECTION 10.6Limitations on Dividends and Distributions 68 SECTION 10.7Limitations on Exchange and Issuance of Capital Stock 68 SECTION 10.8Transactions with Affiliates 68 SECTION 10.9Certain Accounting Changes; Organizational Documents 69 SECTION 10.10Amendments; Payments and Prepayments of Subordinated Debt 69 SECTION 10.11Restrictive Agreements 69 SECTION 10.12Nature of Business 69 SECTION 10.13Impairment of Security Interests 69 SECTION 10.14Subsidiaries 69 ARTICLE XIDEFAULT AND REMEDIES 70 SECTION 11.1Events of Default 70 SECTION 11.2Remedies 72 SECTION 11.3Rights and Remedies Cumulative; Non-Waiver; etc 73 SECTION 11.4Judgment Currency 73 ARTICLE XIITHE ADMINISTRATIVE AGENT 74 SECTION 12.1Appointment 74 SECTION 12.2Delegation of Duties 74 SECTION 12.3Exculpatory Provisions 74 SECTION 12.4Reliance by the Administrative Agent 75 SECTION 12.5Notice of Default 75 SECTION 12.6Non-Reliance on the Administrative Agent and Other Lenders 75 SECTION 12.7Indemnification 76 SECTION 12.8The Administrative Agent in Its Individual Capacity 76 SECTION 12.9Resignation of the Administrative Agent; Successor Administrative Agent 77 SECTION 12.10Administrative Agent May File Proofs of Claim 77 ARTICLE XIIIMISCELLANEOUS 78 SECTION 13.1Notices 78 SECTION 13.2Expenses; Indemnity 79 SECTION 13.3Set-off 80 SECTION 13.4Governing Law 80 SECTION 13.5Jurisdiction and Venue 80 SECTION 13.6Binding Arbitration; Waiver of Jury Trial 81 SECTION 13.7Reversal of Payments 82 SECTION 13.8Injunctive Relief; Punitive Damages 82 SECTION 13.9Accounting Matters 82 SECTION 13.10Successors and Assigns; Participations 83 SECTION 13.11Amendments, Waivers and Consents 86 SECTION 13.12Performance of Duties 87 SECTION 13.13All Powers Coupled with Interest 87 SECTION 13.14Survival of Indemnities 87 SECTION 13.15Titles and Captions 87 SECTION 13.16Severability of Provisions 87 SECTION 13.17Counterparts 88 SECTION 13.18Term of Agreement 88 SECTION 13.19Advice of Counsel 88 SECTION 13.20No Strict Construction 88 SECTION 13.21Inconsistencies with Other Documents; Independent Effect of Covenants 88 SECTION 13.22Continuity of Contract 88 SECTION 13.23Release of Collateral 89 EXHIBITS AND SCHEDULES EXHIBITS Exhibit A-1 - Form of Revolving Credit Note Exhibit A-2 - Form of Swingline Note Exhibit A-3 - Form of Alternative Currency Note Exhibit B - Form of Notice of Borrowing Exhibit C - Form of Notice of Account Designation Exhibit D - Form of Notice of Prepayment Exhibit E - Form of Notice of Conversion/Continuation Exhibit F - Form of Officer’s Compliance Certificate Exhibit G - Form of Assignment and Acceptance Exhibit H - Form of Subsidiary Guaranty Agreement Exhibit I - Form of Collateral Agreement Exhibit J - Form of Joinder Agreement SCHEDULES Schedule 1.1(a) - Lenders and Commitments Schedule 1.1(b) - Mandatory Cost Rate Schedule 1.1(c) - Existing Bond Documentation Schedule 6.1(a) - Jurisdictions of Organization and Qualification Schedule 6.1(b) - Subsidiaries and Capitalization Schedule 6.1(i) - ERISA Plans Schedule 6.1(l) - Labor and Collective Bargaining Agreements Schedule 6.1(q) - Debt and Guaranty Obligations Schedule 6.1(r) - Litigation Schedule 10.2 - Existing Liens Schedule 10.3 - Existing Loans, Advances and Investments Schedule 10.8 - Transactions with Affiliates CREDIT AGREEMENT CREDIT AGREEMENT, dated as of the 23rd day of December, 2005 by and among COMPX INTERNATIONAL INC., a corporation organized under the laws of Delaware (the “Borrower”), the lenders who are or may become a party to this Agreement, as Lenders (the “Lenders”), and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative Agent for the Lenders (the “Administrative Agent”). STATEMENT OF PURPOSE The Lenders have extended certain credit facilities to the Borrower pursuant to the Credit Agreement dated as of January 22, 2003, by and among the Borrower, the Lenders and the Administrative Agent (as amended by (i) the First Amendment to Credit Agreement datedas of October 20, 2003, (ii) the Second Amendment to Credit Agreement, Waiver and Release of European Investment Collateral dated January 7, 2005, and (iii) the Third Amendment to Credit Agreement dated October 31, 2005, collectively the “Existing Credit Agreement”). The Borrower has requested, and the Lenders have agreed, to terminate and replace the existing credit facilities provided under the Existing Credit Agreement, with the credit facilities extended to the Borrower on the terms and conditions of this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: ARTICLE I DEFINITIONS SECTION 1.1Definitions.The following terms when used in this Agreement shall have the meanings assigned to them below: “Administrative Agent” means Wachovia in its capacity as Administrative Agent hereunder, and any successor thereto appointed pursuant to Section 12.9. “Administrative Agent’s Correspondent” means Wachovia Bank, National Association, London Branch, or any other financial institution designated by the Administrative Agent to act as its correspondent hereunder with respect to the distribution and payment of Alternative Currency Loans. “Administrative Agent’s Office” means the office of the Administrative Agent specified in or determined in accordance with the provisions of Section 13.1(c). “Affiliate” means, with respect to any Person, any other Person (other than a Subsidiary of the Borrower) which directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such first Person or any of its Subsidiaries.The term “control” means (a)the power to vote ten percent (10%) or more of the securities or other equity interests of a Person having ordinary voting power, or (b)the possession, directly or indirectly, of any other power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities, by contract or otherwise. “Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments hereunder, as such amount may be increased, reduced or otherwise modified at any time or from time to time pursuant to the terms hereof.On the Closing Date, the Aggregate Commitment shall be Fifty Million Dollars ($50,000,000). “Agreement” means this Credit Agreement, as amended, restated, supplemented or otherwise modified from time to time. “Alternative Currency” means (i) the euro, (ii) the Canadian Dollar and (iii) with the prior written consent of the Administrative Agent and the Lenders, any other lawful currency (other than Dollars) which is freely transferable and convertible into Dollars in the United States currency market and freely available to all of the Lenders in the London interbank deposit market. “Alternative Currency Amount” means with respect to each Loan made or continued (or to be made or continued) in an Alternative Currency, the amount of such Alternative Currency which is equivalent to the principal amount in Dollars of such Loan at the most favorable spot exchange rate (to the Borrower) determined by the Administrative Agent to be available to it at approximately 11:00 a.m. (Charlotte time) two (2) Business Days before such Loan is made or continued (or to be made or continued).When used with respect to any other sum expressed in Dollars, “Alternative Currency Amount” shall mean the amount of such Alternative Currency which is equivalent to the amount so expressed in Dollars at the most favorable spot exchange rate (to the Borrower) determined by the Administrative Agent to be available to it at the relevant time. “Alternative Currency Commitment” means the lesser of (i)Ten Million Dollars ($10,000,000) and (ii) the Aggregate Commitment, as such amount may be reduced or modified at any time or from time to time pursuant to the terms hereof. “Alternative Currency Facility” means the alternative currency facility established pursuant to Section 2.2. “Alternative Currency Lender” means Wachovia, in its capacity as alternative currency lender hereunder. “Alternative Currency Loan” means any revolving credit loan denominated in an Alternative Currency made by the Alternative Currency Lender to the Borrower pursuant to Section 2.2, and all such Alternative Currency Loans collectively as the context requires. “Alternative Currency Note” means the Alternative Currency Note made by the Borrower payable to the order of the Alternative Currency Lender, substantially in the form of Exhibit A-3 hereto, evidencing the Alternative Currency Loans, and any amendments, supplements and modifications thereto, any substitutes therefor and any replacements, restatements, renewals or extensions thereof, in whole or in part. “Applicable Law” means all applicable provisions of constitutions, laws, statutes, ordinances, rules, treaties, regulations, permits, licenses, approvals, interpretations and orders of courts or Governmental Authorities and all orders and decrees of all courts and arbitrators. “Applicable Margin” shall have the meaning assigned thereto in Section 4.1(c); provided, that with respect to each LIBOR Rate Loan made in an Alternative Currency, the Applicable Margin shall include the Mandatory Cost Rate, as determined pursuant to the formula set forth on Schedule 1.1(b) hereto. “Application” means an application, in the form specified by the Issuing Lender from time to time, requesting the Issuing Lender to issue a Letter of Credit. “Approved Fund” means any Person (other than a natural Person), including, without limitation, any special purpose entity, that is (or will be) engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the ordinary course of its business; provided, that with respect to any assignment of any Commitment, such Approved Fund must be administered by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Arbitration Rules” shall have the meaning assigned thereto in Section 13.6(a). “Assignment and Acceptance” shall have the meaning assigned thereto in
